DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-3, 5-8, 10-15 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: References Lee et al. (US 2009/0105809), Dias et al. (US 2008/0292776), Tedeschi (US 2003/0204238) alone or in combination, all fail to disclose or suggest the following patentable limitations of the applicant's claimed and discloses invention:
a stent mounted on a balloon of a delivery system, where the stent has a bioabsorbable coating consisting essentially of a hydrophilic polymer comprising at least one of PLGA, a PLGA copolymer, poly(glycolide) (PGA), poly(1-lactide) (LPLA), poly(dl-lactide) (DLPLA), poly(e-caprolactone) (PCL), poly(dioxolane) (PDO), PGA-TMC, 85/15 p(dl-lactide-co-glycolide) (PLPLG) 75/25 DLPL, 65/35 (DLPLG), 50/50 DLPLG, poly(trimethylcarbonate) (TMC), and poly(1,3-bis-p- (carboxyphenoxy)propane-co-sebacic acid) (p(CPP:SA), with a pharmaceutical agent within the polymer, where the coating is at most 20 micrometers in thickness and provides a lubricity of at most 7g, which is tested using Lubricity Test 1.
The closest prior art Lee and Tedeschi disclose well known stent delivery systems, where it is known for a stent to have a polymer coating but both fail to disclose specific lubricities of the specifically claimed coating.  The closest prior art to disclose lubricities of similar polymer coating was the Dias reference. However Dias fails to disclose the combination of limitations as amended, as was found persuasive based on the arguments provided on page 7 of Applicant’s remarks provided on October 1, 2020.  On Page 7 of Applicant’s 10/1/2020 remarks, Applicant points out that Dias does disclose a hydrophilic coating but specifically requires the coating comprise both a polyelectrolyte and a non-ionic hydrophilic polymer, since Dias focuses on the need to prevent drying out, which is solved by applying a polyelectrolyte along with the hydrophilic polymer (See Para [0003], [0006], [0034], [0083] of Dias for example).  Since the polyelectrolyte of Dias is required to prevent drying out and the addition of the polyelectrolyte would alter the material properties of the current invention and therefore materially affect the novel characteristics of the claimed invention (i.e. the specific polymer coating that has a lubricity of at most 7g) and the newly amended claim language now requires the coating to “consist essentially of” the specified hydrophilic polymer, thereby excluding the coating of Dias from the rejection.  As such, the newly amended claims distinguish over the prior rejection based on the closest prior art Dias.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN COLELLO whose telephone number is (571)270-32123212.  The examiner can normally be reached on Monday-Thursday between 11:00 am and 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached at (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




Erin Colello
/E. C./
Examiner, Art Unit 3771

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771